                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ALABAMA
                                        SOUTHERN DIVISION

 In Re:                                                 )
                                                        ) Case No.: 20-01344-DSC13
           YVONNE DECARLO JOHNSON,                      )
           SSS: ###-##-5233                             )
                                                        )
                                                        )
                   Debtor.                              )
                                                        )

               TRUSTEE’S OBJECTION TO CONFIRMATION AND MOTION TO DISMISS

                  COMES NOW Bradford W. Caraway, Chapter 13 Standing Trustee, and objects to the

confirmation of Debtor’s plan and moves to dismiss this case based upon the following grounds:

          1.      The plan payments proposed by the Debtor are insufficient to fund the plan. The Trustee

recommends payments of $713.00 monthly to pay the proposed plan within 5 years .

          2.      However, the recommended payments are not feasible as required by 11 U.S.C. §

1325(a)(6) because they exceed the projected disposable income listed in the Debtor’s schedules.

          3.      The plan does not provide for payment of secured Claim 6 for mortgage arrears owed to

Nationstar Mortgage for $1,566.39.

          4.      The fixed payment of $300.00 monthly offered to Santander will not cure claim no. 5

with interest within 54 months. The Trustee recommends a fixed payment of $365.00 monthly instead.

          5.      Pursuant to 11 U.S.C. § 521(e)(2)(A)(i) and Fed. R. Bankr. P. 4002(b)(3), the Debtor has

not provided the Trustee with a copy of her 2018 Federal income tax return or a transcript of said tax

return.

          6.      The plan does not provide for payment of potential lawsuit proceeds regarding an EEOC

claim.

          WHEREFORE, the Trustee objects to the confirmation of the Debtor’s plan and moves to dismiss

this case. The Trustee prays for such other relief as the Court deems appropriate.


KM



Case 20-01344-DSC13              Doc 21      Filed 05/27/20      Entered 05/27/20 07:04:49          Desc
                                               Page 1 of 2
                                                         Bradford W. Caraway
                                                         Chapter 13 Standing Trustee

                                                         By:     /s/Mary Frances Fallaw
                                                         Mary Frances Fallaw
                                                         Staff Attorney
                                                         Post Office Box 10848
                                                         Birmingham, Alabama 35202
                                                         (205) 323-4631




                                     CERTIFICATE OF SERVICE

        I hereby certify that a correct copy of the forgoing Objection has been forwarded by email or U.S.
Mail to the following on this the 27th day of May 2020:

        DAISY M HOLDER, ATTY
        holderesq@aol.com

        YVONNE DECARLO JOHNSON
        800 JEFFREY CIRCLE
        BIRMINGHAM, AL 35235

                                                         /s/Mary Frances Fallaw
                                                         Staff Attorney




KM



Case 20-01344-DSC13             Doc 21     Filed 05/27/20       Entered 05/27/20 07:04:49          Desc
                                             Page 2 of 2
